               Case 2:18-cv-01635-JCC Document 121 Filed 04/15/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        MICHAEL E. WITHEY and SHARON                    CASE NO. C18-1635-JCC
          MAEDA,
10
                                                          MINUTE ORDER
11                            Plaintiffs,
               v.
12
          FEDERAL BUREAU OF INVESTIGATION
13        (FBI),
14                            Defendant.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on the parties’ stipulated motion proposing a briefing
19   schedule and page limitations for Plaintiffs’ forthcoming motion for attorney fees and costs (Dkt.
20   No. 120.) Having reviewed the stipulated motion and the relevant record and finding good cause,
21   the Court hereby ADOPTS the briefing schedule and page limitations set forth in the parties’
22   stipulation and ORDERS the parties to comply with them.
23   //
24   //
25   //
26   //

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
           Case 2:18-cv-01635-JCC Document 121 Filed 04/15/21 Page 2 of 2




 1        DATED this 15th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
